PER CURIAM.
Daniel Grant, Jr., appeals an order denying his motion to correct scoresheet error under Florida Rule of Criminal Procedure 3.800(a). He contends that legal constraint points should not have been included on his scoresheet. We disagree and affirm the trial court order. This court has already held that the assessment of legal constraint points was proper in this case. Grant v. State, 547 So.2d 952, 952 n. 1 (Fla. 3d DCA 1989).
Affirmed.*

 After defendant-appellant Grant filed his notice of appeal, he filed a motion in the trial court to dismiss his Rule 3.800 motion with*670out prejudice, and the trial court granted the motion. Because jurisdiction had already vested in this court, the attempted dismissal in the trial court was a nullity.